Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-17-00764-CV

                                  Erika Diann GROSS,
                                        Appellant

                                           v.

                            Joyce GROSS and Vincent Gross,
                                     Appellees

                From the County Court at Law No. 10, Bexar County, Texas
                            Trial Court No. 2017-CV-05264
                         Honorable Jason Wolff, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant Erika
Diann Gross.

      SIGNED March 28, 2018.


                                            _________________________________
                                            Patricia O. Alvarez, Justice